Name: Commission Regulation (EEC) No 832/82 of 7 April 1982 amending Regulation (EEC) No 717/82 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 82 Official Journal of the European Communities No L 95/ 17 COMMISSION REGULATION (EEC) No 832/82 of 7 April 1982 amending Regulation (EEC) No 717/82 on special conditions for the granting of private storage aid for pigmeat ponding to 'middles , whether or not they include the backbone ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas Regulation (EEC) No 71 7/82 (3) introduced private storage aid for pigmeat from 31 March 1982 ; whereas, in order to make this aid measure as effective as possible, it appears desirable to accept cuts corres ­ The Annex to Regulation (EEC) No 717/82 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . 3) OJ No L 84, 30 . 3 . 1982, p . 10 . No L 95/ 18 Official Journal of the European Communities 8 . 4 . 82 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months per month per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Carcases or half carcases without the head, chaps, jawl, flare fat, kidneys, forefeet, tail, diaphragm and spinal cord, fresh or chilled (') 240 264 288 24 0-80 ex 02.01 A III a) 2 Unboned hams with or without rind and fat, fresh or chilled 280 310 340 30 1-0 ex 02.01 A III a) 3 Unboned shoulders (fores) with or without rind and fat, fresh or chilled 280 310 340 30 1-0 ex 02.01 A III a) 4 Unboned loins, fresh or chilled i2) 280 310 340 30 1-0 ex 02.01 A III a) 5 Bellies (streaky) with or without rind and ribs, fresh or chilled 140 160 180 20 0-67 ex 02.01 A III a) 6 bb) Cuts corresponding to 'middles', with or without rind, fat or vertebral column, fresh or chilled (3) 220 244 268 24 0-80 ex 02.01 A III a) 6 bb) Hams, shoulders, with or without rind and fat, loins with or without collar ; collars, boned, fresh or chilled (4) 280 310 340 30 1-0 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for fresh pig carcases presented as Wiltshire sides, i.e. without the head, chaps, neck, feet, tail, flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm. (*) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) Same presentation as for products falling within subheading 02.06 B I a) 2 cc). (4) Loins and collars falling within subheading ex 02.01 A III a) 6 bb) must have no fat attached (a thin layer of fat not exceeding 3 mm in thick ­ ness can be tolerated). The minimum quantity of 15 tonnes refers to all products .